Exhibit 10.1

 

CF INDUSTRIES HOLDINGS, INC.

 

SUPPLEMENTAL BENEFIT AND DEFERRAL PLAN

 

January 1, 2014

 

(Incorporating all amendments through October 14, 2014)

 

--------------------------------------------------------------------------------


 

CF INDUSTRIES HOLDINGS, INC.

 

SUPPLEMENTAL BENEFIT AND DEFERRAL PLAN

 

ARTICLE I

 

GENERAL

 

1.1                               Purpose.  CF INDUSTRIES, INC. (the “Company”)
previously established and maintained (i) the EXECUTIVE COMPENSATION
EQUALIZATION AND DEFERRAL PLAN (the “ECED Plan”) and (ii) the MANAGEMENT
DEFERRED COMPENSATION PLAN (the “MDCP Plan” and, together with the ECED Plan,
the “Predecessor Plans”).  The Predecessor Plans were frozen with respect to
deferrals made thereunder which were not subject to the provisions of
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Internal Revenue Code”) due to the fact that such amounts were treated as
deferred on or prior to December 31, 2004 for purposes of Section 409A.  The
Company has established this SUPPLEMENTAL BENEFIT AND DEFERRAL PLAN (the “Plan”)
as a successor to the Predecessor Plans and to govern deferrals made under the
Predecessor Plans which are treated for purposes of Section 409A as having been
made following December 31, 2004 under the Predecessor Plans.  In addition, this
Plan has been established to cover a select group of management and highly
compensated employees for the purpose of (i) providing Bonus Deferral
Participants (as defined in Section 2.1) with the opportunity to defer a portion
of the Participant’s individual compensation to a specified date (subject to
compliance with Section 6.1) or to the Participant’s date of separation,
disability, retirement or death, and (ii) in the case of Supplemental
Participants (as defined in Section 2.1), restoring to the Participant the
equivalent of the amount by which such Participant’s benefits under the CF
INDUSTRIES HOLDINGS, INC. PENSION PLAN (formerly the CF INDUSTRIES, INC.
RETIREMENT INCOME PLAN) (referred to herein as the “Pension Plan”) and/or the CF
INDUSTRIES HOLDINGS, INC. 401(K) PLAN (formerly the CF INDUSTRIES, INC. THRIFT
SAVINGS PLAN (referred to herein as the “401(k) Plan”) were reduced by reason of
the operation of certain limiting provisions of the Internal Revenue Code. 
Effective January 1, 2013, this Plan was amended to include provisions restoring
to Supplement A Participants (as defined in Section 2.1) the equivalent of the
amount by which such Participant’s benefits under Supplement A to the Pension
Plan  are reduced by reason of the operation of certain limiting provisions of
the Internal Revenue Code and to reflect certain other changes to the Pension
Plan and the 401(k) Plan.  In addition, effective as of January 1, 2013, the
sponsorship of the Plan was assumed by CF Industries Holdings, Inc.  Effective
October 14, 2014, this Plan was amended to provide for certain service credit
for Supplement A Participants, to include provisions restoring to Supplement C
Participants (as defined in Section 2.1) the equivalent of the amount by which
such Participant’s benefits under Supplement C to the Pension Plan  are reduced
by reason of the operation of certain limiting provisions of the Internal
Revenue Code and to make certain other changes to the Plan.  The  References to
“the Company” in the remainder of this Plan shall be deemed to be references to
CF Industries Holdings, Inc.

 

1.2                               Effective Date.  The Plan was adopted on
December 15, 2006, effective as of January 1, 2005.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

ELIGIBILITY

 

2.1                               Persons Covered.  Except as otherwise
determined by the Plan Administrator or as otherwise set forth herein, the
participants in the Plan shall be those management or highly compensated
employees of the Company or a subsidiary of the Company who either (i) made
deferrals under a Predecessor Plan which are treated for purposes of
Section 409A as having been made following December 31, 2004 (“Existing
Participants”), (ii) are eligible to participate in the Annual Incentive Program
(such plan and any successor thereto being referred to herein as the “AIP”)
under the Company’s 2009 Equity and Incentive Plan or the Executive Incentive
Plan (the such plan and any successor thereto being referred to herein as the
“EIP”) under the Company’s 2009 Equity and Incentive Plan, (iii) (A) are
employed at a Company manufacturing or production facility (B) report directly
to the manager of the applicable facility and (C) are eligible to participate in
the Company’s Variable Incentive Plan (such plan and any successor, the “VIP”)
under the Company’s 2009 Equity and Incentive Plan or any successor (such
participants, together with those described in the preceding clause (ii), being
referred to hereinafter as “Bonus Deferral Participants”) or (iv) whose
“Considered Compensation,” as that term is defined in the Pension Plan
(including Supplement A thereof) and in the 401(k) Plan, exceeds in any calendar
year the indexed compensation ceiling established by Section 401(a)(17) of the
Internal Revenue Code and the Regulations thereunder, as amended and revised
from time to time (“Compensation Cap”) and, in addition, any employees whose
benefits under either or both of the plans named in this clause (iii) are
reduced by reason of the application of the limitation (“Benefit Limitations”)
imposed by Section 415 of the Internal Revenue Code and the Regulations
thereunder as amended and revised from time to time (such participants,
“Supplemental Plan Participants”; such participants whose participation in the
Pension Plan is limited to participation in Supplement A to the Pension Plan are
referred to herein as “Supplement A Participants” and such participants who are
actively employed by the Company on October 14, 2014 and whose participation in
the Pension Plan is limited to participation in Supplement C to the Pension Plan
are referred to herein as “Supplement C Participants.”  Collectively, the
Existing Participants, the Bonus Deferral Participants and the Supplemental Plan
Participants (including the Supplement A Participants and Supplement C
Participants) are referred to herein as “Participants.”  The status of an
individual as a Participant shall not be construed as creating any right for
such Participant to continue to be a Participant in the future, which
participation shall be in the complete discretion of the Plan Administrator.

 

ARTICLE III

 

SUBSTANTIVE PARTS

 

3.1                               General Overview.  The Plan permits or
provides for six (6) types of deferrals:

 

A.                                    Optional Deferral of AIP, EIP or VIP
awards (“Incentive Plan Awards”);

 

B.                                    Thrift Savings Equalization Plan
(“Equalization Plan”) and deferral of Supplements thereunder;

 

C.                                    Restoration of Reduced Pension Plan
Benefits;

 

2

--------------------------------------------------------------------------------


 

D.                                    Restoration of Reduced Supplement A
Benefits;

 

E.                                     Restoration of Reduced Supplement C
Benefits and

 

F.                                      Supplemental 401(k) Contributions;

 

plus appropriate provisions for Accrual and Payment of Benefits (ARTICLE IV),
Plan Administration (ARTICLE V) and Compliance with Law (ARTICLE VI).  Amounts
credited hereunder shall be designated to an individual book entry account for
each Participant, referred to herein as a “Deferred Account.”  The Deferred
Account of any employee who has been a Participant in a Predecessor Plan with
respect to amounts treated as having been deferred after December 31, 2004 for
purposes of Section 409A (such deferrals being referred to herein as “Existing
Deferrals”) shall be transferred from the applicable Predecessor Plan and shall
be credited under this Plan for all purposes and the applicable Predecessor Plan
shall be relieved of all liability with respect to any such transferred amount. 
All elections, beneficiary designations or other effective instructions made or
given by the Participant under the Predecessor Plan shall continue in effect
after the transfer of the Existing Deferral to this Plan, but the Existing
Deferral shall otherwise be subject to all the provisions of this Plan.

 

3.2                               Optional Deferral of Incentive Plan Awards. 
Each year, each Bonus Deferral Participant for such year shall have the option
to irrevocably elect to defer any part or all of his or her Incentive Plan Award
attributable to services to be rendered in the following year to the Bonus
Deferral Participant’s separation from service (as specified in Articles IV and
VI) or until a date specified by such Participant (which may occur prior to such
separation from service).  Any such election shall be made prior to, and shall
become irrevocable on, December 31st of the year prior to the year in which the
Incentive Plan Award may be earned.  Each election shall be made by executing a
form designating the amount of the Award to be deferred, either in a dollar
amount or in a percentage amount.  If no date for payment is specified by the
Bonus Deferral Participant in the election form, the payment shall be made in a
lump sum within 30 days following the date of the Bonus Deferral Participant’s
separation from service for purposes of Section 409A, subject to Section 6.1.

 

A.                                    To the extent permissible under
Section 409A, any new Bonus Deferral Participant designated as eligible to
participate in the Plan by the Plan Administrator shall make the irrevocable
election not later than thirty (30) days after notification of eligibility and
such deferral shall be effective only with respect to the portion of the
Incentive Plan Award deemed to be earned after the deferral election (with such
deemed amount determined on a pro-rata basis for the year in accordance with
Section 409A).

 

B.                                    The Bonus Deferral Participant shall have
the right to make a new and different election each year with respect to the
Incentive Plan Award for the succeeding year, subject to the requirements of
this Section 3.2.  Payment dates specified in any new elections shall not affect
the payment of amounts deferred in prior years, which shall be paid out in
accordance with the election made (or deemed to have been made) for the
applicable year.

 

C.                                    Incentive Plan Award amounts which are
deferred shall be credited to the Participant’s Deferred Account under the Plan
as of the time the associated Incentive Plan Award

 

3

--------------------------------------------------------------------------------


 

would otherwise have been paid and shall be fully and immediately vested at the
time of such crediting.  Incentive Plan Award amounts which are not deferred
shall be paid in accordance with the AIP, EIP or VIP, as applicable.

 

3.3                               Equalization Plan.  This Equalization Plan
restates, replaces and substitutes for the Equalization Plan in the ECED Plan
with respect to Existing Deferrals attributable to such portion of the ECED
Plan.  Subject to Section 2.1, Supplemental Plan Participants for purposes of
this Equalization Plan shall be those employees of the Company whose share in
the Company matching contribution to the 401(k) Plan was reduced for any year by
the application of the Compensation Cap.  Amounts credited under the
Equalization Plan in respect of Company Contributions (which were discontinued
under the 401(k) Plan effective January 1, 2013) shall continue to be governed
by the terms of the Equalization Plan governing such amounts immediately prior
to January 1, 2013.

 

A.                                    Existing Deferrals which were Equalization
Supplements under the ECED Plan shall remain credited to the Supplemental Plan
Participant’s Deferred Account hereunder and shall remain fully vested.

 

B.                                    For each year beginning after December 31,
2005 and ending on December 31, 2012, the Company shall credit the Deferred
Account of each Supplemental Plan Participant with a payment equal to 3% of the
Supplemental Plan Participant’s Considered Compensation (as defined in the
401(k) Plan) in excess of the Compensation Cap (an “Equalization Supplement”). 
Such contributions shall be credited within a reasonable time after the date
such compensation was paid to the Supplemental Plan Participant and shall be
fully and immediately vested.

 

3.4                               Restoration of Reduced Pension Plan Benefits.

 

A.                                    In order to participate in this portion of
the Plan, an otherwise eligible individual must have been employed by the
Company prior to January 1, 2004.  At the time payments from the Pension Plan
commence to, or for the benefit of, a Participant following separation,
disability, retirement or death, the Plan Administrator shall determine the
amount of Normal Retirement Benefit (as defined in the Pension Plan) which would
have been payable under the Pension Plan but for the application of the
Compensation Cap and/or the Benefit Limitations, and subtract from the amount so
determined the amount of the Normal Retirement Benefit to which the Participant
is entitled under the Pension Plan, giving effect to the Compensation Cap and/or
the Benefit Limitations.  The remainder shall be the Retirement Income Benefit
Credit amount to which the Participant, if then living, is entitled under this
Plan.

 

B.                                    In the event the Participant dies while
employed by the Company or an affiliate, the appropriate adjustment factors as
described in the Pension Plan and the Benefit Limitations shall be applied for
purposes of calculating the Participant’s Retirement Income Benefit Credit under
Section 3.4.A.

 

C.                                    In the event a Participant who is entitled
to a nonforfeitable right to an accrued benefit under the Pension Plan dies
while employed by the Company or an affiliate, the Participant’s spouse, if any,
who has been married to the Participant for at least twelve (12) months shall be
entitled under this Plan to a benefit comparable to the Pre-Retirement Spouse’s
Survivor

 

4

--------------------------------------------------------------------------------


 

Annuity payable under the Pension Plan.  Payment of such benefit to the
surviving spouse shall be made within 30 days following the first day of the
month following the date of the Participant’s death.  The amount of the benefit
payable under this Plan shall be an amount equal to the same percentage in
relation to the accrued Retirement Income Benefit Credit amount under this Plan
as the Spouse’s Survivor Annuity under the Pension Plan bears to the
Participant’s accrued benefits under the Pension Plan.

 

D.                                    Notwithstanding anything in the Plan to
the contrary, for purposes of determining the Retirement Income Benefit Credit
amount under Section 3.4.A. hereof, in no event shall the combined annual value
of (1) the Retirement Income Benefit Credit and (2) the Normal Retirement
Benefit under the Pension Plan exceed $400,000.  For purposes of computing the
“combined annual value” of the benefits set forth in clauses (1) and (2) of the
preceding sentence, the Plan Administrator shall determine, as of the date of
the Participant’s separation from service, the annual amount which would be
payable to the Participant under the Pension Plan (without giving effect to the
Compensation Cap and the Benefit Limitations) if the Participant elected to
receive benefits under the Pension Plan as soon as possible following such
separation from service in the form of a Qualified Joint and Survivor Annuity
(as defined in the Pension Plan), determined in accordance with the Pension Plan
(except as set forth above) and shall subtract therefrom the annual value of the
benefit actually payable from the Pension Plan, determined in the same manner,
but giving effect to the Compensation Cap and the Benefit Limitations. 
Notwithstanding the foregoing, in the event that the Participant is not married
at the time of such separation from service, the “combined annual value” of the
amounts set forth in the first sentence of this Section 3.4.D. shall be
determined in the manner set forth in the preceding sentence, but substituting a
single life annuity for the reference to a Qualified Joint and Survivor Annuity
in such preceding sentence.  In no event shall the provisions of this Plan be
construed to affect the amount of the benefit of the Participant under the
Pension Plan.

 

3.5                               Restoration of Supplement A Benefits.

 

A.                                    In order to be a Supplement A Participant
and participate in this portion of the Plan, an otherwise eligible individual
must be a participant in Supplement A to the Pension Plan.

 

B.                                    As of the last day of each calendar year
beginning on or after January 1, 2013, each Supplement A Participant who on such
date is actively employed by the Company or a Subsidiary shall be credited with
“Pay Credits” under this Plan in an amount equal to the difference between
(i) the aggregate amount credited to the Participant’s account under Supplement
A to the Pension Plan for such calendar year pursuant to Section A-7(c) thereof,
and (ii) the aggregate amount that would have been credited to the Participant’s
account under such Supplement A for such calendar year pursuant to
Section A-7(c) thereof if the Participant’s Compensation for purposes of such
Supplement A was determined without reference to any limit imposed on such
compensation under Section  401(a)(17) of the Internal Revenue Code and the
amount so credited was determined without regard to Section 415 of the Internal
Revenue Code.

 

C.                                    As of the last day of each calendar year
beginning on or after January 1, 2014 (but prior to the crediting of Pay Credits
in such year), each Supplement A Participant with pre-existing Pay Credits or
Interest Credits shall be credited with an amount of interest (an

 

5

--------------------------------------------------------------------------------


 

“Interest Credit”) on such participant’s aggregated Pay Credits and previously
credited Interest Credits equal to the greater of (i) the annual interest rate
on 10 year Treasury securities for the November immediately preceding the first
day of such calendar year, or (ii) three percent (3%) annual interest,  A
Supplement A Participant’s total Pay Credits and Interest Credits constitute the
Supplement A Account.  For the year in which the Supplement A Participant
experiences a separation from service, the Supplement A Account described in
subsection (b) above shall be increased by a pro rata Interest Credit as of the
day immediately preceding the separation from service before crediting of the
Pay Credit for such Plan Year.

 

D.                                    Each Supplement A Participant shall be
vested in his benefits hereunder to the same extent that he is vested in the
corresponding benefit under Supplement A to the Pension Plan.  Upon a
termination of employment of a Participant prior to full vesting, any unvested
amounts shall be forfeited.

 

E.                                     In the event a Supplement A Participant
who is entitled to a benefit under this Section 3.5 dies while employed by the
Company or an affiliate, (1) the Participant’s beneficiary (as determined in
accordance with a beneficiary designation made pursuant to the Plan in a form
acceptable to the Plan Administrator); (2) the Participant’s spouse if the
Participant is married as of the time of his or her death and there is no such
beneficiary or (3) the Participant’s estate if the Participant is not married as
of the time of his or her death and there is no such beneficiary, shall be
entitled to receive such Participant’s benefit.  Payment of such benefit to the
beneficiary or estate, as applicable, shall be made within 30 days following the
first day of the month following the date of the Participant’s death.

 

F.                                      Notwithstanding anything to the contrary
in the Pension Plan or herein, each Supplement A Participant who is credited
with “Pay Credits” in accordance with Section 3.5.B. hereof shall be deemed for
purposes of this Plan to have been credited with “Years of Vesting Service”
under the Pension Plan for any period of his or her employment with GrowHow UK
Ltd. for purposes of determining his or her “Cash Balance Service” under the
Pension Plan and the amount to be credited under Section 3.5.B., without regard
to the Cash Balance Service actually credited to him or her under the Pension
Plan.

 

G.                                    Further notwithstanding anything in the
Plan to the contrary, for purposes of determining the Interest Credit amount
under Section 3.5.B. hereof, in no event shall the combined annual value of
(1) the Interest Credit and (2) the Cash Balance Benefit under the Pension Plan
exceed $400,000.  For purposes of computing the “combined annual value” of the
benefits set forth in clauses (1) and (2) of the preceding sentence, the Plan
Administrator shall determine, as of the date of the Participant’s separation
from service, the annual amount which would be payable to the Participant under
the Pension Plan (without giving effect to the Compensation Cap and the Benefit
Limitations) if the Participant elected to receive benefits under the Pension
Plan as soon as possible following such separation from service in the form of a
Qualified Joint and Survivor Annuity (as defined in the Pension Plan),
determined in accordance with the Pension Plan (except as set forth above) and
shall subtract therefrom the annual value of the benefit actually payable from
the Pension Plan, determined in the same manner, but giving effect to the
Compensation Cap and the Benefit Limitations.  Notwithstanding the foregoing, in
the event that the Participant is not married at the time of such separation
from service, the “combined annual value” of the amounts set forth in the first
sentence of this Section 3.5.G. shall be

 

6

--------------------------------------------------------------------------------


 

determined in the manner set forth in the preceding sentence, but substituting a
single life annuity for the reference to a Qualified Joint and Survivor Annuity
in such preceding sentence.  In no event shall the provisions of this Plan be
construed to affect the amount of the benefit of the Participant under the
Pension Plan.

 

3.6                               Restoration of Supplement C Benefits.

 

A.                                    In order to be a Supplement C Participant
and participate in this portion of the Plan, an otherwise eligible individual
must be actively employed by the Company on October 14, 2014 and be a
Participant in Supplement C to the Pension Plan.  At the time payments from the
Pension Plan commence to, or for the benefit of, a Participant following
separation, disability, retirement or death, the Plan Administrator shall
determine the amount of Normal Retirement Benefit (as determined under
Section C-12 of Pension Plan) which would have been payable under the Pension
Plan but for the application of the Compensation Cap on and after October 14,
2014, and subtract from the amount so determined the amount of the Normal
Retirement Benefit to which the Participant is entitled under Section C-12 of
the Pension Plan, giving effect to the Compensation Cap.  The remainder shall be
the Supplement C Benefit Credit amount to which the Participant, if then living,
is entitled under this Plan.

 

B.                                    In the event a Supplement C Participant
terminates employment with the Company or an affiliate after attaining age 55
but prior to Normal Retirement Age, the appropriate adjustment factors as
described in Section C-12(b) of the Pension Plan and the Benefit Limitations
shall be applied for purposes of calculating the Participant’s Supplement C
Benefit Credit under Section 3.6.A.

 

C.                                    In the event a Supplement C Participant
who is entitled to a nonforfeitable right to an accrued benefit under the
Pension Plan dies while employed by the Company or an affiliate, the
Participant’s spouse, if any, who has been married to the Participant for at
least twelve (12) months shall be entitled under this Plan to a benefit
comparable to the Pre-Retirement Spouse’s Survivor Annuity payable under
Section C-12(f) of the Pension Plan.  Payment of such benefit to the surviving
spouse shall be made within 30 days following the first day of the month
following the date of the Participant’s death.  The amount of the benefit
payable under this Plan shall be an amount equal to the same percentage in
relation to the accrued Supplement C Benefit Credit amount under this Plan as
the Spouse’s Qualified Preretirement Survivor Annuity under the
Section C-12(f) of Pension Plan bears to the Participant’s accrued benefits
under Supplement C of the Pension Plan.

 

D.                                    Notwithstanding anything in the Plan to
the contrary, for purposes of determining the Supplement C Benefit Credit amount
under Section 3.6.A. hereof, in no event shall the combined annual value of
(1) the Supplement C Benefit Credit and (2) the Normal Retirement Benefit under
the Pension Plan exceed $400,000.  For purposes of computing the “combined
annual value” of the benefits set forth in clauses (1) and (2) of the preceding
sentence, the Plan Administrator shall determine, as of the date of the
Participant’s separation from service, the annual amount which would be payable
to the Participant under Supplement C to the Pension Plan (without giving effect
to the Compensation Cap on and after October 14, 2014) if the Participant
elected to receive benefits under Supplement C to the Pension Plan as soon as
possible following such separation from service in the form of a Qualified Joint
and Survivor Annuity (as

 

7

--------------------------------------------------------------------------------


 

defined in the Pension Plan), determined in accordance with Supplement C to the
Pension Plan (except as set forth above) and shall subtract therefrom the annual
value of the benefit actually payable from Supplement C to the Pension Plan,
determined in the same manner, but giving effect to the Compensation Cap and the
Benefit Limitations.  Notwithstanding the foregoing, in the event that the
Participant is not married at the time of such separation from service, the
“combined annual value” of the amounts set forth in the first sentence of this
Section 3.6.D. shall be determined in the manner set forth in the preceding
sentence, but substituting a single life annuity for the reference to a
Qualified Joint and Survivor Annuity in such preceding sentence.  In no event
shall the provisions of this Plan be construed to affect the amount of the
benefit of the Participant under the Pension Plan.

 

3.7                               Supplemental 401(k) Contributions. 
Participants in this part of the Plan shall be those employees of the Company
whose contributions to the 401(k) Plan for such year have reached the applicable
dollar limitation under Sections 402(g) and 414(v) of the Internal Revenue Code
(as applicable) and are expected to be limited by the Compensation Cap in any
year after 2005, who have elections in place as of the first day of the
applicable calendar year.

 

A.                                    Each Participant shall have the right to
defer up to 6% of his or her Considered Compensation (as defined in the
401(k) Plan) for the year in excess of the greater of (i) the Compensation Cap,
or (ii) Considered Compensation applied to have reached the applicable dollar
limitation under Sections 402(g) and 414(v) of the Internal Revenue Code (as
applicable), to his or her Deferred Account.

 

B.                                    Any such election shall be made not later
than December 31 of the prior year on an appropriate form to be utilized for
this purpose and shall be irrevocable following such December 31, except that
any Participant who becomes eligible to participate in the Plan for the first
time during a plan year shall make the irrevocable election not later than
thirty (30) days after notification of eligibility and such deferral shall be
effective only with respect to the portion of the Participant’s Considered
Compensation deemed to be earned after the deferral election (with such deemed
amount determined on a pro-rata basis for the year in accordance with
Section 409A).

 

C.                                    The Company will credit the Deferred
Account of each Participant with a matching contribution equal to the amount
contributed by the Participant pursuant to Subsection A. above.

 

D.                                    Participant contributions and Company
matching contributions shall be credited within a reasonable time after the date
the Participant contributions would otherwise have been paid to the Participant
and Company matching contributions shall be vested to the same extent as they
would be vested had they been made as matching contributions under the
401(k) Plan.  Upon a termination of employment of a Participant prior to full
vesting, any unvested amounts shall be forfeited.

 

3.8                               409A Limitation.  Notwithstanding anything in
the Plan to the contrary, for purposes of Section 3.7 hereof, the contributions
of the Company and the Participant to this Plan shall be determined without
regard to any changes to the Participant’s elections made under the 401(k) Plan
subsequent to December 31 of the year preceding the year with respect to which
such contributions are made under this Plan.

 

8

--------------------------------------------------------------------------------


 

ARTICLE IV

 

ACCRUAL AND PAYMENT OF BENEFITS

 

4.1                               Any deferral election provided under this Plan
shall be made not later than December 31 with respect to an Incentive Plan Award
or Optional 401(k) Contributions to be effective for the next year.  A
Participant first becoming eligible under the Plan must make all elections not
later than thirty (30) days after his or her initial eligibility and such
elections shall be given effect only for amounts earned following the
effectiveness of the election.

 

4.2                               Amounts credited to a Participant’s Deferred
Account shall be deemed to be invested in such regulated investment companies
(mutual funds) or other investments (including without limitation deemed
investments in Company securities) as the Participant designates from among the
options made available from time to time by the Company.  The Plan Administrator
shall have final discretion with regard to the availability and terms and
conditions of any deemed investment alternatives under the Plan, which
investment alternatives may be amended or terminated at any time by the Plan
Administrator.  A Participant’s Deferred Account shall be credited or charged
with such gains or losses attributable to such investments.  Notwithstanding any
actual investment made by the Company in anticipation of its liabilities
hereunder, either directly or through one or more “rabbi trusts,” it is intended
that this Plan be unfunded and that the rights of any Participant shall be no
greater than that of an unsecured general creditor of the Company.

 

4.3                               All amounts credited to a Participant’s
Deferred Account shall be payable to a Participant only upon or following the
Participant’s separation from the service of the Company (as defined in
Section 409A), upon the Participant’s disability (as defined in Section 409A),
upon the Participant’s early, normal or deferred retirement, to the
Participant’s beneficiary in the event of the Participant’s death or, in the
case of deferrals under Section 3.2 hereof, on the date elected by such
Participant.  Notwithstanding the foregoing, in the event that a Participant’s
Deferred Account becomes payable on account of such Participant’s separation of
service from the Company and the Participant is, at the time of such separation
from service, a “specified employee” within the meaning of Section 409A and the
guidance and regulations promulgated thereunder, payment to the Participant of
his Deferred Account shall be delayed until the date which is six months after
the date of the separation from service.  An affected Participant shall retain
the ability to direct investments pursuant to Section 4.2 hereof during any such
six month period, and the Participant’s Deferred Account shall be credited with
investment gains or losses during such period.

 

4.4                               The amount in a Participant’s Deferred Account
referenced in Section 4.3 shall be payable in a lump sum to the Participant or
to the Participant and a designated beneficiary.  The timing of the lump sum
payment shall be as specified in writing by the Participant at the time of the
deferral from among the permissible payment events set forth in Section 4.3 or,
with respect to deferrals under Section 3.2 hereof, as made or changed by the
Participant in writing not later than one (1) year prior to the date of such
payment, provided that any change must provide that such

 

9

--------------------------------------------------------------------------------


 

payment may be made not earlier than the date which is five years following the
date the payment was originally scheduled to be made.

 

4.5                               Notwithstanding any other provision of this
Plan, an emergency distribution from that portion of a Participant’s Deferral
Account attributable to elective deferrals by the Participant (as determined by
the Plan Administrator) may be requested by a Participant upon a showing of the
occurrence of an unforeseeable emergency which would result in a severe
financial hardship to the Participant.  Any such emergency distribution is
subject to the approval of the Plan Administrator in its sole discretion.  The
amount of any such distribution shall not exceed the amount necessary to meet
the emergency need.  The determination of whether an event or condition
constitutes an unforeseeable emergency and the amount necessary to meet the
emergency need shall be made in accordance with Section 409A and the guidance
issued thereunder and no distribution upon an unforeseeable emergency shall be
made unless the requirements of Section 409A with respect to such distributions
are met.

 

4.6                               Retirement Income Benefit Credits provided
pursuant to Section 3.4 of this Plan,  the amount of the Participant’s
Supplement A Account under Section 3.5 of this Plan and Supplement C Benefit
Credits provided pursuant to Section 3.6 of this Plan shall be paid to the
Participant in a lump sum (determined by using the applicable interest and
mortality factors specified below in the case of Retirement Income Benefit
Credits and Supplement C Benefit Credits) within 30 days following termination
of employment (subject to Section 6.1), unless, in the case of Retirement Income
Benefit Credits, an annuity election has been made by the Participant on or
prior to December 31, 2007 (which annuity election shall be effective only
following December 31, 2007 and which election shall permit payment in any
annuity form that is permitted under the Pension Plan as of the date of the
election).  The time of such payments may be changed by the Participant in
writing not later than one (1) year prior to the date of expected payment or
commencement of payments, provided, however, that any such change must be made
in compliance with Section 409A and therefore must provide that such payment may
be made not earlier than the date which is five (5) years following the date the
payment was otherwise scheduled to be made.  The Plan Administrator shall have
the authority to make equitable adjustments to the payment of Retirement Income
Benefit Credits and Supplement C Benefit Credits (consistent with the
requirements of Section 409A) as the Plan Administrator may determine to be
equitable in light of the provisions of this Section 4.6 and Section 409A, which
adjustment shall be consistent with the interest and mortality factors specified
below.  For purposes of this Section 4.6, the applicable interest rate shall be
the average 30-year Treasury bond yield for the November preceding the year of
distribution, and the applicable mortality assumption shall be determined
according to the ‘Applicable Mortality Table’ as defined in Code
Section 417(e)(3)(A)(ii)(I); provided, however that on and following July 1,
2014, the applicable interest rate for purposes of this Section 4.6 shall be the
average 30-year Treasury bond yield for the November preceding the year of the
Participant’s termination of employment.

 

4.7                               This Plan is intended to be unfunded and all
benefit payments are to be made from the general assets of the Company.

 

4.8                               The Retirement Income Benefit Credits, Pay
Credits, Interest Credits and Supplement C Benefit Credits shall not accrue
under Sections 3.4, 3.5 and 3.6 of this Plan nor

 

10

--------------------------------------------------------------------------------


 

become non-forfeitable until such time as the benefits to which such Credits are
attributable become vested under the applicable provisions of the Pension Plan.

 

11

--------------------------------------------------------------------------------


 

ARTICLE V

 

PLAN ADMINISTRATION

 

5.1                               The officer responsible for Human Resources of
the Company shall be the Plan Administrator with final and binding discretionary
authority to control and manage the operation and administration of the Plan,
including all rights and powers necessary or convenient to the carrying out of
its functions under the Plan; provided, however, that with respect to the
participation of the officer responsible for Human Resources in the Plan, the
Plan Administrator shall be the Chief Executive Officer of the Company.  In
executing its responsibilities hereunder, the Plan Administrator may manage and
administer the Plan through the use of agents who may include employees of the
Company and may delegate its administrative authority hereunder.

 

5.2                               Without limiting the generality of the
foregoing, and in addition to the other powers set forth in this Article V, the
Plan Administrator shall have the following discretionary authorities:

 

A.                                    to construe and interpret the Plan, decide
all questions of eligibility, and determine the amount, manner and time of
payment of any benefits hereunder;

 

B.                                    to prescribe procedures to be followed by
Participants or beneficiaries in making designations, elections, specifying
distribution directions, and filing applications for benefits;

 

C.                                    to prepare and distribute, in such manner
as the Plan Administrator determines to be appropriate, information explaining
the Plan;

 

D.                                    to request and receive from the Company
and from Participants such information as shall be necessary for the proper
administration of the Plan; and

 

E.                                     to furnish to the Company upon request
such annual and other reports with respect to the administration of the Plan as
are reasonable and appropriate.

 

5.3                               Any decision which is not arbitrary or
capricious made by the Plan Administrator within his or her discretion shall be
conclusive, final and binding on all persons and not subject to further review.

 

5.4                               The Plan Administrator shall take all such
action as he/she deems necessary or appropriate to comply with governmental laws
and regulations relating to the maintenance of records, notifications and
regular periodic reports to Participants, registrations with the Internal
Revenue Service, reports to the U.S. Department of Labor, and all other
requirements applicable to the Plan.

 

5.5                               The procedures for the making of elections,
designations of beneficiaries, application for benefits, facility of payments,
filing of claims, and for claim review as set forth in the 401(k) Plan, as
amended from time to time, unless specifically otherwise provided herein or by
the Plan Administrator, hereby are incorporated in this Plan and shall be
applicable hereunder,

 

12

--------------------------------------------------------------------------------


 

except where inconsistent with the express terms of this Plan or the
requirements of applicable law, including Section 409A.

 

5.6                               Except as limited by Section 5.8, the
Compensation Committee of the Company’s Board of Directors (the “Compensation
Committee”) reserves the right to amend this Plan prospectively in any manner
which it deems desirable, followed by notice given promptly to Participants and
affected beneficiaries, including, but not by way of limitation, the right to
increase or prospectively reduce benefits to be provided hereunder or to change
any provision relating to the payment of benefits, provided that such amendment
does not result in a violation of Section 409A; provided further that no such
amendment shall be permitted within two years following the occurrence of a
Change in Control. A ‘Change in Control’ shall have the meaning given to such
term in the CF Industries Holdings, Inc. 2009 Equity and Incentive Plan.

 

5.7                               Except as limited by Section 5.8, the
Compensation Committee reserves the right to suspend or terminate this Plan at
any time, followed by notice given to Participants and affected beneficiaries;
provided that no such suspension or termination shall be permitted within two
years following the occurrence of a Change in Control.

 

5.8                               Except to the extent necessary to conform to
laws or regulations, neither a Plan amendment nor any suspension or termination
shall operate directly or indirectly to deprive any Participant or beneficiary
of a Non-Forfeitable Accrued Benefit as constituted at the time of amendment,
suspension or termination without the express written consent of such
Participant. ‘Non-Forfeitable Accrued Benefit’ means any material right of a
Participant under the Plan, including, but not limited to, the following rights
or benefits: the balance in a Participant’s Deferred Account; the payment
options or distribution events currently provided in the Plan, such as the right
to receive a distribution as a lump-sum within 30 days following a separation
from service; the entitlement to Retirement Income Benefit Credits, Pay Credits
or Interest Credits determined as of that date as if the Participant had then
separated from the service of the Company; the right to have the lump-sum value
of the Retirement Income Benefit Credits determined using the actuarial factors
specified in Section 4.6; and the right to select mutual funds that are
substantially similar to those available at the time of amendment, suspension or
termination as a deemed investment pursuant to Section 4.2.

 

5.9                               The Plan shall be construed and administered
in accordance with the laws of the State of Illinois.

 

5.10                        The Plan does not constitute a contract of
employment and nothing in the Plan will give any employee or Participant the
right to be retained in the employ of the Company, nor the right to any award or
benefit except to the extent specifically provided under the Plan.

 

5.11                        Benefits payable to, or on account of, any
Participant or beneficiary under the Plan may not be assigned or alienated
voluntarily or involuntarily.

 

5.12                        Participants and beneficiaries shall make
appropriate arrangements for the satisfaction of any applicable federal, state
or local taxes.  In order to assure tax compliance, the Plan Administrator shall
be authorized to take such action as may be appropriate, including, without
limitation, withholding appropriate amounts from payments due to Participants
under the

 

13

--------------------------------------------------------------------------------


 

Plan or from Company compensation to Participants, or by any other procedure
chosen by the Plan Administrator.

 

ARTICLE VI

 

COMPLIANCE WITH LAW

 

6.1                               This Plan is intended to comply, in form and
operation, with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and guidance issued thereunder, and shall be interpreted in
accordance therewith.  Notwithstanding anything in the Plan to the contrary, in
the event that a Participant’s Deferred Account becomes payable because of such
Participant’s separation of service from the Company and the Participant is, at
the time of such separation from service, a “specified employee” within the
meaning of Section 409A, payment to the Participant of his Deferred Account
shall be delayed so as to be made or commence on the date which is six
(6) months and one day after the date of the separation from service (to the
extent that such delay is required in order to avoid the imposition of tax
pursuant to Section 409A); provided, however, that in the event of a
Participant’s death during such six (6) month period, the payment of the
Deferred Account shall be made immediately to the beneficiaries, unless to do so
would result in the imposition of tax pursuant to Section 409A.  The Company
shall have the unilateral authority to amend the Plan to the extent necessary to
comply with Section 409A.  For purposes of the Plan, employment with the Company
will not be treated as terminated unless and until such termination of
employment constitutes a “separation from service” for purposes of Section 409A.

 

14

--------------------------------------------------------------------------------